Citation Nr: 0324463	
Decision Date: 09/18/03    Archive Date: 09/30/03

DOCKET NO.  01-09 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a restoration of a 10 percent rating for 
residuals of a right heel injury (reduced to 0 percent) and 
restoration of a 10 percent rating for residuals of a left 
heel injury (reduced to 0 percent).

2.  Entitlement to service connection for metatarsalgia of 
both feet.

3.  Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
October 1964, from January 1967 to December 1969, and from 
October 1970 to September 1985.

This case comes before the Board of Veterans' Appeals (Board) 
from multiple RO decisions.  An April 1999 RO decision denied 
an increase in a 10 percent rating for residuals of injury to 
the right heel, and denied an increase in a 10 percent rating 
for residuals of injury to the left heel.  A June 2001 RO 
decision denied service connection for metatarsalgia of the 
feet, and denied service connection for gout (described as 
right foot gout).  An October 2001 RO decision reduced to 0 
percent the rating for residuals of injury to the right heel, 
and reduced to 0 percent the rating for residuals of injury 
to the left heel.  In March 2002, the veteran testified at an 
RO hearing.  


FINDINGS OF FACT

1.  Residuals of injury to the right heel were rated 10 
percent from 1987 to 2002, when the RO reduced the rating to 
0 percent.  Residuals of injury to the left heel were rated 
10 percent from 1987 to 2002, when the RO reduced the rating 
to 0 percent.  Comparing evidence considered in the prior 
ratings to evidence considered in the rating reduction, there 
has been no sustained material improvement in these 
conditions.

2.  Metatarsalgia of both feet began during active service.

3.  Gout (including involvement of the right foot) began many 
years after service and was not caused by any incident of 
service.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 10 percent rating for 
residuals of a right heel injury, and the criteria for 
restoration of a 10 percent rating for residuals of a left 
heel injury, are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5284 
(2002).

2.  Metatarsalgia of both feet was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2002).

3.  Gout was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Navy from October 
1962 to October 1964, and on active duty in the Army from 
January 1967 to December 1969 and October 1970 to September 
1985.  He retired from service based on completion of 20 
years of active duty.

The veteran's service medical records do not show gout.  The 
records do describe a number of foot problems.  For example, 
a September 1964 service separation examination noted 
flattening of the longitudinal arches.  In April 1967, he was 
seen for a left foot injury.  In April 1967, he complained of 
generalized pain in both feet.  On a February 1968 medical 
history form, he reported he fractured his left foot in basic 
training.  In September 1968, he was prescribed a metatarsal 
arch support.  In February 1980, he complained of a painful 
left heel; X-rays were negative; and the assessment was 
plantar fasciitis.  He complained of right foot pain in 
February and March 1983.  He was also seen for bilateral arch 
pain, right greater than left, and there were findings of 
fallen arches and pes cavus.  He was treated in June 1983 
with a heel splint, and was seen in November 1983 and June 
1984 with complaints of bilateral heel pain.  In October 
1984, he injured his left foot, but there was no fracture or 
dislocation.  In March 1985, it was noted he had bilateral 
heel spur syndrome, right greater than left.  In May 1985, he 
underwent resection of a right foot heel spur, and also had a 
right foot fasciotomy.  At a July 1985 service retirement 
examination, no foot defect was reported on clinical 
evaluation.  On an associated medical history form, the 
veteran gave a history of a left foot fracture in basic 
training, removal of a heel spur of the right foot, and 
arthritis of both feet.

In February 1986, the RO granted service connection and a 10 
percent rating for residuals of injury to the right heel, and 
service connection and a 0 percent rating for residuals of 
injury to the left heel.  Service connection and evaluations 
were made effective October 1, 1985 (day after service).

In October 1986, the veteran was given a VA examination.  He 
reported constant pain in his right foot and slight pain in 
his left foot.  He said that his pain began in 1979 while he 
was running while in service.  He reported recent surgery for 
removal of a right heel spur.  Walking or standing aggravated 
his pain, and staying off his feet or keeping his feet 
elevated relieved his pain.  Physical examination revealed a 
well-healed scar on the medial aspect of his right heel.  
There was mild tenderness of the plantar fascia on his right 
foot as it attached to the heel and moderate tenderness of 
the plantar fascia on his left foot.  Examination of his 
great toe on both feet revealed some pain on motion at the 
metatarsophalangeal (MTP) joint as well as tenderness of the 
metatarsal head which was more severe on the left foot.  X-
rays of the feet revealed a very small heel spur on the left 
heel and some calcification in the plantar fascia in front of 
the os calcis on the right foot.  There was also mild 
degenerative disease of the first MTP joint bilaterally.  
Pertinent impressions were bilateral plantar fasciitis, 
status post resection heel spur right foot, and 
osteoarthritis of the first MTP joint bilaterally.  The 
examiner opined that the evidence supported mild to moderate 
impairment as a result of the bilateral plantar fasciitis and 
the arthritis of the first MTP joint.

In a December 1986 decision, the RO assigned a higher rating 
of 10 percent for residuals of a left heel injury, effective 
October 1, 1985.

Private treatment records submitted by Dr. Michael B. 
Schussler from 1990 and 1991 show the veteran being treated 
for left heel pain and recovering from an excision of a left 
calcaneal spur in October 1990.  Dr. Schussler indicated in 
an April 1991 letter that the veteran was still suffering 
from bilateral chronic heel pain, which was worse on the 
left.  The veteran presented with a chronic post-inflammatory 
condition and bilateral infra-calcaneal bursitis of his 
heels.  He also presented with marked mycotic incurvated 
great toenails bilaterally which were painful to touch and 
painful with shoe gear.  The nails were erythemous and 
occasionally edemous.  Dr. Schussler's assessment was chronic 
bilateral heel pain with bilateral infra-calcaneal bursitis, 
and onychomyoctic and onychocryptonic great toenails at the 
tibia and fibula borders bilaterally.

VA outpatient treatment records from 1990 to 1992 show the 
veteran with complaints of bilateral chronic heel pain, which 
was worse on the left.  Examination in December 1991 found 
tenderness over the calcaneous on the plantar aspect of the 
left foot, and tenderness over the plantar aspect of the 
right foot.  The impression was chronic bilateral plantar 
fasciitis.

A worker's compensation form dated in August 1995 indicates 
that the veteran was employed by the U.S. Postal Service in 
August 1995 and injured his foot while pushing a heavy wire 
cart.  He was diagnosed with gout.

Private medical records from April 1996 show that the veteran 
sprained his left foot and ankle while stepping off of a 
chair while at work.  He was only able to walk a few steps 
without experiencing a great deal of pain.  Examination of 
the left lower extremity showed the knee and leg to be 
nontender.  There was minimal swelling of the ankle and mild 
swelling of the dorsal lateral aspect of the mid foot.  He 
indicated tenderness both medially and laterally about the 
ankle, as well as over the syndesmosis.  He also complained 
of tenderness over the dorsal lateral aspect of the mid foot.  
His toes were normal from a neurovascular standpoint.  X-rays 
taken were within normal limits, and he was diagnosed with a 
left foot sprain and a left ankle sprain.

Additional private medical records from Dr. Schussler show 
the veteran with complaints of and being treated for fungus 
of the toenails and bilateral pain on the top of his feet in 
March and April of 1997.

Private medical records submitted from August 1998 show the 
veteran being seen following a recent gout attack.  He 
reported progressively worsening pain in his right forefoot 
for several days, and had difficulty walking or standing or 
placing any pressure on the foot.  He indicated that he had 
experienced a gout episode approximately three years 
previously, but had not experienced any symptoms since then.  
Examination of his right foot showed some residual soft 
tissue swelling and erythema over his first MTP.  This area 
was tender to palpation but he indicated that it had improved 
greatly over the previous 24 hours after using medication.  
X-rays of the right foot at this time showed no evidence of 
fracture, dislocation, bony destruction, or other significant 
abnormality.  No soft tissue abnormality was noted.  Small 
calcaneal spurs were seen at the attachment of the Achilles 
tendon and plantar aponeurosis.  The impression was calcaneal 
spurring.  The examiner's diagnosis was acute gouty 
arthritis, which was improving with anti-inflammatory 
medication.

VA outpatient treatment records from 1996 to 1998 show the 
veteran with continuing complaints of bilateral foot pain.  
In November 1997, he was seen with left metatarsalgia and 
left tibia tendonitis.  He had mild tenderness to palpation 
over the tibia tendon and lateral forefoot.  He had begun 
orthotic use for management of metatarsalgia.  In May 1998 he 
was seen for metatarsalgia of the left foot.  He complained 
of pain in the dorsum/lateral aspect of the foot and 
indicated occasional swelling and decreased strength 
secondary to pain.  He had not been wearing orthotics because 
of improper fit.  An anti-inflammatory and physical therapy 
were prescribed.  

In August 1998, the veteran submitted a claim for an 
increased rating for service-connected bilateral heel injury 
residuals.

In October 1998, the veteran was given a VA foot examination.  
He reported having bilateral foot pain for years.  He said 
that he had frequent pain over the dorsal aspects of his feet 
extending from the metatarsals to the level of his ankle.  He 
had intermittent redness over his first metatarsals 
bilaterally, which he had been told was due to gout.  He also 
reported stiffness and swelling which usually involved his 
great metatarsal.  He indicated daily pain but said the 
inflammation of his metatarsals occurred every one to two 
weeks.  He reported intermittent flare-ups which had been 
relieved by anti-inflammatories in the past.  He did not use 
a walking device.  He had been prescribed orthotic shoes in 
the past but was not presently using orthotics.  It was noted 
that he was thought to have bilateral metatarsalgia, and 
recent symptoms were believed to be secondary to 
metatarsalgia.  It was further noted that he had been thought 
to have posterior tibial tendinitis.  On physical 
examination, he had mild erythema over his metatarsals 
bilaterally with mild tenderness.  There was also mild 
tenderness over the dorsal aspects of his feet.  He had full 
range of motion of his toes and ankles bilaterally.  There 
was a normal appearing arch and no evidence of pes planus.  
His gait was within normal limits, and there were no other 
skin or vascular changes.  X-rays showed degenerative changes 
with loss of joint space in the first MTP joint bilaterally, 
worse on the right.  There was a small osteophyte from the 
lateral portion of the first metatarsal head.  No acute 
fractures or dislocations were identified.  The examiner's 
diagnosis was bilateral metatarsalgia which was mildly 
limiting.

In April 2000, the veteran submitted his current claims for 
service connection for metatarsalgia of the feet, and for 
right foot gout.

In February 2001, the veteran was given another VA foot 
examination.  He stated that his heels didn't bother him.  He 
presently had predominantly left foot discomfort which was 
most severe on the dorsal aspect.  This was also present to a 
lesser extent on the right side.  He described it as a 
throbbing pain which was intermittent and occasionally 
prevented sleep.  He reported a past history of gout which 
had affected his right great toe, but was on medication and 
had not had any recent acute flare-ups.  It was noted that he 
worked at a desk job.  On physical examination, his feet were 
externally normal bilaterally.  There was no warmth, 
erythema, or obvious effusion.  He noted some discomfort with 
palpation of the dorsal aspect of his left foot, but there 
was no objective abnormality.  X-rays showed erosions of the 
distal heads of the first metatarsals bilaterally as well as 
evidence of degenerative changes.  There appeared to be a 
moderate degree of hallux valgus deformity bilaterally.  The 
appearance of the first MTP joints was indicated as possibly 
being secondary to arthritic changes from osteoarthritis but 
it was stated that this could also be the result of gouty 
arthritis.  The remainder of the joint spaces appeared 
normal.  A small heel spur was identified on the right along 
the plantar surface of the calcaneous.  There was no evidence 
of fracture or malalignment.  The examiner's assessment was 
bilateral foot pain which corresponded in location to 
abnormal X-ray findings, which could represent degenerative 
arthropathy or gouty changes.

A June 2001 RO decision proposed to reduce the ratings to 0 
percent for residuals of injuries of the right and left 
heels.  The RO also denied service connection for 
metatarsalgia of the feet, and denied service connection for 
gout (described as right foot gout).

VA outpatient treatment records from 2001 and 2002 show the 
veteran with complaints of left foot pain on the top outside 
part of his foot in July 2001.  He felt that this was over 
one of the tendons on the lateral side of his foot.  On 
examination there was tenderness to palpation over the 
lateral extensor tendons at the joint line.  There was no 
tenderness to palpation over the heel or malleoli.  His ankle 
had good range of motion with plantar flexion and 
dorsiflexion, with no pain on eversion or inversion against 
resistance.  Distal pulses in the left foot were good.  X-
rays showed a high-arched left foot with no fracture or 
dislocation present.  The impression was tendinitis of the 
left foot.  Physical therapy exercises were prescribed.  In 
September 2001 he complained of increasing pain over his 
tendons.  There was increased tenderness to palpation over 
the extensor digitorium tendons near insertion and at the 
sinus tarsi.  Strength and range of motion were within normal 
limits.  The examiner indicated that the veteran's complaints 
were consistent with extensor tendinitis.  

An October 2001 RO decision carried out the proposed 
reduction in ratings to 0 percent for residuals of injuries 
of the right heel and left heel, with the reductions 
effective on January 1, 2002.

Outpatient treatment records show that in February 2002 the 
veteran had normal dorsiflexion and plantar flexion of his 
ankle joint and normal eversion and inversion of his subtalar 
joint bilaterally.  He was tender to palpation over the 
dorsal and distal aspect of his third metatarsal bone in his 
left foot.  He had no pain with flexion or extension of his 
toes.  He had a slight flexible hammer toe deformity of the 
second through fourth toes on his left foot, but there was no 
pain or difficulty in straightening his toes.  He was tender 
to palpation over the first MTP joint of his right foot, but 
was otherwise nontender.  He was neurovascularly intact 
bilaterally.  He had onychomycosis of all 10 toenails, and 
bilateral incisions on his heels from plantar fasciitis 
debridements.  X-rays showed some periosteal elevation of the 
distal third metatarsal bone of his left foot, which could be 
an old fracture or a stress fracture.  He had some arthritis 
in the first MTP joint of his right foot with a slight amount 
of valgus deformity of approximately 10-15 degrees.  The 
examiner indicated that the veteran's left foot pain had 
previously been thought to be extensor tendinitis, but a 
stress fracture of the third metatarsal could not be ruled 
out.  Regarding his right foot, the veteran had a moderate 
amount of arthritis in his first MTP joint which was likely 
due to recurrent gout in this joint.  

In March 2002, the veteran appeared at a hearing before the 
RO.  He testified that he was concerned about the purple 
color of his heels and the circulation in his feet.  He 
stated that the areas where he had had incisions performed to 
remove heel spurs were sensitive to touch.  He said that he 
broke his left foot during basic training in 1967, and had 
experienced problems with it since then.  He reported 
problems with his heels beginning in 1979 or 1980.  He stated 
that the problems he was currently experiencing with 
metatarsalgia and gout were similar to problems he 
experienced while in the military.  He testified that his 
feet had caused him difficulty in his employment with the 
Post Office, and that he had transferred to a sendentary 
position in the Post Office because of his feet.  He said 
that his first episode of gout was in 1995, and he had a 
second episode of gout a couple of years later.  He stated 
that he believed he had altered the way he walked and ran to 
compensate for his heel problems.  He said he had foot pain 
which varied with activity.  He said that he mostly had pain 
in the front part of his feet.  

II.  Analysis

The file shows that through correspondence, the rating 
decisions, the statements of the case, and the supplemental 
statement of the case, the veteran has been notified of the 
evidence necessary to substantiate his claims.  Relevant 
medical records have been obtained and VA examinations have 
been provided.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

1.  Restoration of prior ratings for residuals of right and 
left heel injuries

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Residuals of foot injuries are rating 10 percent when 
moderate, 20 percent when moderately severe, and 30 percent 
when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  When 
the requirements of a compensable rating are not shown, a 0 
percent rating is assigned.  38 C.F.R. § 4.31.

The RO proposed and then carried out rating reductions, 
reducing from 10 percent to 0 percent the rating for 
residuals of a right heel injury, and reducing from 10 
percent to 0 percent the rating for residuals of a left heel 
injury.  See 38 C.F.R. § 3.105(e).  The prior ratings were in 
effect from 1985 to 2002, over 16 years.  As the prior 
ratings were in effect for at least 5 years, the provisions 
of 38 C.F.R. § 3.344, concerning stabilization of disability 
ratings, apply to this case.  38 C.F.R. § 3.344(c).  Under 
38 C.F.R. § 3.344(a), several requirements must be met in 
order to reduce a rating.  For instance, there must be a 
review of the entire record of examinations and the medical-
industrial history to ascertain whether the recent 
examination is complete; examinations less full and complete 
than those on which payments were authorized or continued 
will not be used as a basis for reduction; ratings for 
diseases subject to temporary and episodic improvement will 
not be reduced on any one examination except in those 
instances where all the evidence of record clearly warrants 
the conclusion that sustained improvement has been 
demonstrated; and although material improvement in a physical 
or mental conditon is clearly reflected, the rating agency 
will consider whether the evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life.  See Brown v Brown, 5 Vet.App. 
413 (1993). 

A review of the historical record shows that there has been 
no sustained material improvement in the residuals of right 
heel and left heel injuries.  While the recent focus of the 
veteran's complaints may on other areas of the feet besides 
the heels, old rating decisions indicate that general foot 
complaints were considered and deemed part of the service-
connected conditions when granting the prior ratings.  There 
really has been no significant change as would warrant 
reductions in the ratings.

For these reasons, the Board restores the prior 10 percent 
rating for residuals of a right heel injury, and the Board 
restores the prior 10 percent rating for residuals of a left 
heel injury.  The benefit-of-the-doubt rule has been 
considered in making this decision.  38 U.S.C.A. § 5107(b).





2.  Service connection for metatarsalgia

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Metatarsalgia simply means pain and tenderness in the 
metatarsal region of the feet.  Dorland's Illustrated Medical 
Dictionary at 806 (26th ed. 1981).  

The veteran had 20 years of active duty, ending in 
retirement.  Medical records from service show multiple foot 
problems which may reasonably be viewed as encompassing the 
metatarsal region of both feet (not just the heels), and 
post-service medical records show a continuity of symptoms to 
the present time.  38 C.F.R. § 3.303(b).

The Board finds that metatarsalgia of both feet began in 
service.  The condition was incurred in service, warranting 
service connection.  The benefit-of-the-doubt rule has been 
considered in making this decision.  38 U.S.C.A. § 5107(b).

3.  Service connection for gout

The veteran's service medical records are negative for gout.  
Post-service medical records first show a diagnosis of gout 
in about 1995, some 10 years after separation from service.  
Gout symptoms apparently have been in the right foot.  The 
medical evidence does not link any current gout to service.  
As a layman, the veteran does not have competence to give a 
medical opinion on diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

The weight of the credible evidence demonstrates that any 
current gout began many years after service and was not 
caused by any incident of service.  The condition was not 
incurred in or aggravated by service.  As the preponderance 
of the evidence is against the claim for service connection, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

Restoration of a 10 percent rating for residuals of a right 
heel injury, and a 10 percent rating for residuals of a left 
heel injury, is granted.

Service connection for metatarsalgia of both feet is granted.

Service connection for gout is denied.

	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

